Advisory Action
	This action is in response to Applicant’s claim amendments and arguments submitted 06/01/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim amendments:
	The claim amendments submitted 06/01/2022 will not be entered.  The claim amendments have amended one or more indented, compressed portions and one or more raised, non-compressed portions to embodiments requiring more than one indented compressed portions and/or more than one raised, non-compressed portions.  Thus the claims have a more narrow scope which will require further search and consideration.  Applicant has additionally added limitations regarding the fluid retention into instant claim 1, thus narrowing the claims requiring further search and consideration.
	Response to Arguments:
The request for reconsideration has been noted.  As Applicant’s arguments are directed to non-entered claim amendments they will not be addressed at this time.
	Applicant’s arguments directed to previously presented claim are addressed below.
	Applicant argues that data is presented in the application as filed to support advantageous capillary motor effect.  Page 6, lines 19-29 of the PCT application explains that fluid contacts a compressed portion or region of condensed foam (valley) it is drawn away from the compressed portion into the non-compressed portions or regions.  More over Example 1 and Figure 4A and 4B show that synthetic blood was effectively absorbed and distributed away from the original challenge site.
In response, it appears Applicant is arguing unexpected results however has not presented any data to support such a claim.  Attorney’s arguments may not take the place of factual data wherein data is required.  The instant claims state the non-compressed regions have a greater fluid absorbency than the compressed indented portions.  The ‘387 publication teaches the speed of absorption is an optimizable parameter teaching to have a density of 168 kg/m3 and a water absorption property of 6 seconds (Example 7) wherein water absorption of 7 seconds or shorter is desired ([0061], claim 58).  Regarding the limitation of wherein the one or more compressed portions have a faster speed of absorption of fluid droplet when compared to the one or more raised, non-compressed portions, wherein the one or more raised, non-compressed portions are reservoirs for absorbed fluid and the one or more intended compressed portions have capillary motor action of fluid between neighboring regions of the one or more raised, non-compressed portions or between neighboring raised non-compressed portions are functional limitations which are resultant from the claimed structure of absorbent aliphatic polyurethane foam having the claimed density and fluid absorbency and thus necessarily taught by the combination of references. 
Applicant points to the examples in the instant specification.  The instant specification compares non-compressed foam products to those containing compressed regions as claims.  The presented examples describe the polyurethane product as depicted in Figure 4A, which does not provide specific in regards to the densities of the compressed and non-compressed regions and water absorbency.   The comparative examples were given as trade names which appear to have no compressed portions and further the properties of density were not given. Thus the presented examples are not compared to the closest prior art, which does contain compressed and non-compressed regions.  Further a proper comparison between the claims and the presented data cannot be found, as very little data is given regarding the tested product.
	Applicant argues the claims explicitly refer to two different ranges of 100 to 140 kg/m3 and 140 to 180 kg/m3, there is no about language explicitly recited in the claim in connection with density ranges.  Moreover the ‘679 publication does not actually teach a foam product specifically having two portions with different density ranges as claimed.  The ‘679 patent simply teaches the central portion has a density of 150-200 kg/m3 and the average density of the edge portion is between 250 and 450 kg/m3.  Thus it is apparent that when the density of the control portion of the foam is between 150 to 200 kg/m3 the average density of the edge portion is between 250 and 450 kg/m3.  The ‘679 publication is of relatively high density where the density of the present invention may be as low as 80, 100, 120 or 140 kg/m3.  There is an apparent prejudice in the art for foam product to having a higher density.
In response, the ‘679 publication teaches the central portion having a density of between 150 kg/m3 and 200 kg/m3, wherein 150 kg/m3 applies 140 kg/m3 as the ‘679 publication teaches the density of the foam adhesive to be between 100 and 400 kg/m3 wherein density is tied to the fluid absorption (page 4, lines 5-10, reading on claim 56), thus teaching an optimizable parameter. The ‘103 publication teaches an absorbent article comprising an open cell foam, wherein the article has localized expanded region of foam (abstract, reads on profiled).  A narrow band of the foam around the perimeter of an absorbent structure is expanded wherein the band can traverse the entire perimeter and can be continuous [0065], wherein the foam is expanded [0066].  The localized expanded regions would be raised and thus form indented regions (lower than the expanded portion), wherein it is taught that the raised expanded portion is less dense. The ‘103 publication desires the desired of optimally absorbent articles [0012] wherein the embossed areas of the foam absorb to acquire fluid more rapidly than the unexpanded area, which is the thicker (raised) area [0036].  Thus the ‘103 publication teaches a raised, non-compressed less dense structure which has higher water absorbency and includes a more dense indented region, the ‘679 publication teaches known ranges of density of absorbed polyurethane products, thus teaching an optimizable parameter and the ‘080 publication teaches the aliphatic polyurethane is known.  It would have been prima face obvious to one of ordinary skill in the art before the filing date of the claimed invention to use different density regions to obtain the desired fluid absorbency as the ‘103 publication teaches the desire of the foam to use selective expansion to increase permeability of the foam and absorption rate in selective areas [0013] and the ‘679 publication teaches density of the foam to be connected to the water absorption.  Thus it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize areas of the foam taught by the ‘103 publication to known densities as taught by the ‘679 publication to obtain the desired absorption rate.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ’397 publication and the ‘679 publication teach wide ranges of density in a polyurethane foam product mean to be absorptive.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘103 publication teaches the desire for a surface which has raised element [0027] changing the absorption rate through such apertures [0034], thus providing the desire for different density throughout the foam product to obtain the desired absorption rate.
Applicant argues the beveled edge foam wound dressing, in which the density of the foam at the edges is higher than the density in the central part of the foam is to prevent fluid from moving through this compressed region.  This effect is fundamentally different to the effect conferred by the claimed foam product.
In response, the ‘103 publication teaches the formation of a foam from which areas are selectively expanded (abstract, [0060]).  Thus one of ordinary skill in the art would look to the ‘normal’ foam area taught by the ‘679 publication, the central portion having a density of between 150 kg/m3 and 200 kg/m3, and optimize to obtain the desired density as the ‘679 publication teaches the density is tied to fluid absorption.  A person of ordinary skill in the art would not look to the increased density meant to prevent water absorption for the ‘103 publication density, as the ‘103 publication does not desire this feature. the ‘679 publication teaches density of the foam to be connected to the water absorption.  Thus it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize areas of the foam taught by the ‘103 publication to known densities as taught by the ‘679 publication to obtain the desired absorption rate.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ’397 publication and the ‘679 publication teach wide ranges of density in a polyurethane foam product mean to be absorptive.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘103 publication teaches the desire for a surface which has raised element [0027] changing the absorption rate though such apertures [0034], thus providing the desire for different density throughout the foam product to obtain the desired absorption rate.  Thus the rejection is not over using the compressed bevel edges of the ‘679 publication on the device of the ‘103 publication.
Examiner Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613